DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Procedural Summary
2.    This is responsive to the claims filed on 7/26/22.
3.    Claims 1 - 20 are pending.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/22 has been entered.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 10258881 (Perry) in view of Lobb (US 6699127). 
7.	Regarding claim 1, Perry teach the invention substantially as disclosed:

claim 1 of the present application
claim 1 of U.S. Patent No. 10258881 (Perry)  
A method, comprising: 


generating a video recording of game play of a player playing a video game;





receiving from a client device a start tag and an end tag within the video recording defining a portion of the video game; 


and generating a mini-game of the video game based on the video recording to enable a new game play for the portion of the video game, wherein the start tag is aligned with a first point in the game play of the player that defines a start position of the mini-game and the end tag corresponds to an end position of the mini-game that is aligned with a second point in the game play of the player,
 
the mini-game being an executable game that is instantiated using game code from the video game and state data associated with the first point in the game play of the player, the new game play enabling game interactivity that parallels game interactivity captured in the video recording between the start position and the end position.
A method for tagging content in a video game title during game play executed on a game cloud system, comprising: 


(a) executing game play of the video game title while receiving user interactive input; 



(b) receiving a pause indication from the user interactive input; (c) suspending the game play and storing game state in response to the pause indication, the suspending acting to hold the video game title in a current frame image; 

(d) receiving first tag data for the current frame image, the first tag data being associated to a location in the current frame image and a user identifier (UID);






(e) resuming execution of the game play, and repeating (b)-(d) for any additional tag data; 

(f) generating a video recording of the game play, the video recording including the first tag data and the any additional tag data; and (g) generating a mini-game from a portion of the video game title, the portion is selected by identifying start and end positions in the video recording, wherein the mini-game includes, (i) a playable portion to enable view of a portion of the video recording for the mini-game, and 














(ii) an executable portion generated to include game code for the mini-game assembled based on a plurality of game states that identify instructions required to produce the mini-game between the start and the end positions, the plurality of game states including any game states of tagged frame images in the portion of the video recording, the game code of the mini-game is assembled from game code of the video game title, 









wherein the method is executed by a processor.

8.	Perry fails to explicitly disclose the following limitations:
the new game play enabling game interactivity that parallels game interactivity captured in the video recording between the start position and the end position.
Lobb teaches:
the new game play enabling game interactivity that parallels game interactivity (i.e. parallels game interactivity by begin real-time play from any desired point in the playback) captured in the video recording (i.e. the playback of the saved game) between the start position and the end position (i.e. the start position and the end position of the playback of the saved game described in abstract and Col 3, lines 45 - 48) (Abstract and Col 3, lines 45 – 48 and Col 13, lines 47 – 49; Col 3, lines 45 – 48 teaches once a game is completed and saved, the playback of the saved game can be taken over at any point, so that the player can begin real-time play from any desired point in the playback; Col 13, lines 47 – 49 teaches this replay feature is enabled in this embodiment by the recording of inline keyframes and controller information).
Therefore, one ordinary skilled in the art at the time of filing the present application would have modified Perry in view of Lobb to include the aforementioned methods in order to (provide) improved videogames (as described by Lobb, Col 3, lines 6 - 9). 
9.	Claims 2 - 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 - 20 of U.S. Patent No. 10258881 (Perry). Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions are directed to substantially similar subject matter.

Claim Rejections - 35 USC § 112
10.	Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
11.	Independent claims 1, 9 and 15 include the newly amended limitations of “the mini-game being an executable game that is instantiated using game code from the video game“, the aforementioned limitations are not being supported by the specifications. 
The applicant’s specification (e.g. paragraph 28) only have support for the following “From this video recording, the user can select a portion of the video recording (e.g., a starting point and an ending point). This portion of the video is saved and associated to the user. In addition, this portion is used to identify game code (e.g., binary code and/or source code), metadata, and state data that was created or associated to the game play via the full version of the game, i.e., when the game was played to create the video recording. This information is in turn used to identify the portions of the code of the full game code that will be required to create an executable mini-game“.
	For the purpose of advancing prosecution, the examiner is interpreting the term “ instantiated“ as: is represented as or by an instance and interpreting the aforementioned limitations as: “the mini-game being an executable game that is represented as or by an instance using game code from the video game”
12.	Dependent claims 2 – 8, 10 – 14 and 16 – 20 are also rejected due to its dependency to the independent claims.

Claim Rejections - 35 USC § 103
13.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

14.	Claims 1 - 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perlman (US 20110107220) and in view of Zalewski (US 20100273553) and further in view of Lobb (US 6699127). 
15.	Regarding claims 1, 9 and 15, Perlman discloses a method (paragraphs 115, 265, 285 and 512 and FIG. 37i), comprising: 
generating a video recording (i.e. the compressed video recording described in paragraph 285) of game play of a player playing a video game (paragraphs 265 and 285); 
receiving from a client device (i.e. client devices 205 described in paragraph 115 wherein the player can create the Brag Clip as described in paragraphs 130, 265 and 285) a start tag and an end tag (i.e. start time and end time that related to the total/elapsed time described in paragraph 512 and shown in FIG. 37I, part 3753) within the video recording (within the Brag Clip 2003 wherein the Brag Clip 2003 include the video recording as described in paragraph 285)  defining a portion (i.e. a portion that is associated with the Brag Clip as described in paragraphs 130, 265 and 285) of the video game (paragraphs 115, 130, 265, 285 and 512 and FIG. 37i); 
and generating a mini-game of the video game (i.e. a Brag Clip 2003 wherein the Brag Clips 2003 the can also be "3D DVR" video segments (i.e., a game state sequence from the game that can be replayed and allows the user to change the camera viewpoint as described in paragraph 285; the Brag Clip read on the claimed min-game because it is a portion of the game that can be viewed at a different camera viewpoint) based on the video recording (i.e. the compressed video recording described in paragraph 285), wherein the start tag is aligned with a first point (i.e. the beginning part/portion associated with the specific segment of the game as described in paragraph 265) in the game play of the player (i.e. game play of the specific segment of the game associated with player as described in paragraph 265) that defines a start position of the mini-game and the end tag corresponds to an end position of the mini-game that is aligned with a second point (i.e. the ending part/portion associated with the specific segment of the game as described in paragraph 265) in the game play of the player (i.e. game play of the specific segment of the game associated with player as described in paragraph 265) (paragraphs 265, 285 and 512 and FIG. 37i, since the brag clip is the video recording with additional camera viewing feature, the brag clip/mini game and the video recording will have the same start position (start tag) /end position (end tag), which means that the start tag corresponds to a start position of the mini-game and the end tag corresponds to an end position of the mini-game), 
Perlman fails to explicitly disclose the following limitations:
the mini-game being an executable game
Zalewski teaches the mini-game (i.e. the interactive mini-game described in the abstract) being an executable game (abstract and paragraphs 12, 54 and 68 and FIG. 8; paragraph 12 teaches a computer program embedded in a computer-readable storage medium, when executed by one or more processors, performs the method operations; paragraph 54 teaches The instructions for placement of the IC can include the desired time period for displaying the IC, the placement of the IC in the media segment being displayed, the type of IC being displayed, whether a response is expected from the client, etc. The instructions can be received in the form of formatted plain text, in a file, as a downloadable program (such as a Java applet) to be executed at the client, etc.).
Zalewski also teaches generating a mini-game (i.e. mini-game of a video game) based on a video (i.e. the video recording) (abstract and paragraph 11; paragraph 11 teaches a method includes an operation to obtain a television program that lacks interactive capabilities. Further, the method obtains a television commercial, which includes an interactive network video game. Additionally, instructions for adding the television commercial to the television program are obtained. The instructions are used to combine the television program with the television commercial resulting in an interactive segment which responds to player input. The resulting interactive segment is displayed to a user to enable the user to play the interactive network video game. The television commercial can be inserted within consecutive frames of the television program, or can be overlaid on frames of the television program, allowing the user to play the game while the television program is displayed),
Therefore, one ordinary skilled in the art at the time of present invention would have modified Perlman in view of Zalewski to modify/expand the mini-game described by Perlman into the interactive mini-game described by Zalewski in order to achieve the predictable result of providing an innovational interesting game system.
The combination of Perlman and Zalewski fail to explicitly disclose the following limitations:
the mini-game enable a new game play for the portion of the video game,
the mini-game that is instantiated using game code from the video game and state data associated with the first point in the game play of the player, 
the new game play enabling game interactivity that parallels game interactivity captured in the video recording between the start position and the end position.
Lobb teaches:
the mini-game (i.e. the mini-game wherein the player can take-over the action and use the actual game controller to begin actual play of the game from that point in the playback sequence) enable a new game play (i.e. new game play via the actual game controller) for the portion of the video game (Abstract; Abstract teaches at any point during playback, the player can take-over the action and use the actual game controller to begin actual play of the game from that point in the playback sequence),
the mini-game (i.e. the mini-game wherein the player can take-over the action and use the actual game controller to begin actual play of the game from that point in the playback sequence) that is instantiated (i.e. is represented as or by an instance) using game code (i.e. game code associated with the video game program described in Col 7, lines 61 - 64) from the video game and state data (i.e. the state of the game identically corresponds to the point in game time) associated with the first point in the game play of the player (Abstract and Col 7, lines 61 – 64 and Col 10, lines 18 - 38; Col 7, lines 61 – 64 teaches main processor 100 is a computer that runs the video game program provided by storage device 54 based on inputs provided by controllers 56; Col 10, lines 18 – 38 teaches once the nearest inline keyframe is located, the entire game universe is restored based on that keyframe, so that the state of the game identically corresponds to the point in game time when that particular keyframe was recorded. Once the game is restored, the game begins to playback the game from the rewound point using the saved controller input so that the playback simulates what previously occurred in the game prior to the initiation of the replay option. This enables the player to watch the previously played portion of the game in real-time (i.e. prior to the game actually being completed). Once the playback sequence is finished, the user can then continue the game in real-time to completion, with the option of again playing back any desired portion of the game using the replay button at anytime during the game). In accordance with another feature of the instant invention, the player can, at anytime during a playing back of a previously played game sequence, take-over control of the game (i.e. enter real-time play of the game) using the game controller, thereby enabling the player to change the result of the game or retry portions of the game in real-time), 
the new game play enabling game interactivity that parallels game interactivity (i.e. parallels game interactivity by begin real-time play from any desired point in the playback) captured in the video recording (i.e. the playback of the saved game) between the start position and the end position (i.e. the start position and the end position of the playback of the saved game described in abstract and Col 3, lines 45 - 48) (Abstract and Col 3, lines 45 – 48 and Col 13, lines 47 – 49; Col 3, lines 45 – 48 teaches once a game is completed and saved, the playback of the saved game can be taken over at any point, so that the player can begin real-time play from any desired point in the playback; Col 13, lines 47 – 49 teaches this replay feature is enabled in this embodiment by the recording of inline keyframes and controller information).
Therefore, one ordinary skilled in the art at the time of present invention to modify the combination of Perlman and Zalewski in view of Lobb to include the aforementioned method in order to (provide) improved videogames (as described by Lobb, Col 3, lines 6 - 9). 
	Regarding claim 15 (in additional to the limitations described above), Perlman also discloses a computer system (i.e. . client devices 205/a general-purpose computer described in paragraph 115) comprising: a processor; memory coupled to the processor and having stored therein instructions that, if executed by the computer system, cause the computer system to execute a method of claim 1 (paragraphs 115, 265, 285 and 512 and FIG. 37i; paragraphs 115 teaches The client devices 205 may be general-purpose computers such as Microsoft Windows- or Linux-based PCs or Apple, Inc. Macintosh computers with a wired or wireless connection to the Internet either with internal or external display device 222, or they may be dedicated client devices such as a set-top box (with a wired or wireless connection to the Internet) that outputs video and audio to a monitor or TV set 222, or they may be mobile devices, presumably with a wireless connection to the Internet).
16.	Regarding claims 2, 10 and 16, Perlman also discloses the client device is associated with the player (i.e. the player described in paragraphs 265 and 285) (paragraphs 115, 265, 285).
17.	  Regarding claims 3, Perlman also discloses the mini-game includes a portion of the video recording and an executable portion (i.e., the portion that allows the user to change the camera viewpoint as described in paragraph 285) (paragraphs 265 and 285).
18.	  Regarding claims 4, 11 and 17, Perlman also discloses receiving user generated content from the client device; and adding the user generated content to the brag clip (i.e.  the portion of the video recording (provided in the mini-game) or to the executable portion, which both are included in the brag clip) (paragraph 288; Users will also be able to overdub their own audio onto Brag Clips that is either recorded from microphones or uploaded)
19.	Regarding claims 5, 12 and 18, Perlman also discloses wherein the user generated content is placed at a beginning, or end, or between the beginning or the end of the mini-game (paragraph 288; paragraph 288 teaches that the user generated audio/content can be overdubbed into at least a portion of the mini-game/brag clip (i.e. between the beginning or the end of the mini-game)) 
20.	Regarding claim 6, Perlman also discloses the executable portion (i.e., the portion that allows the user to change the camera viewpoint as described in paragraph 285) includes the game code (a game state sequence from the game that can be replayed and allows the user to change the camera viewpoint as described in paragraph 285) for the mini-game assembled based on a plurality of game states (i.e. game states of the game play) that identify instructions required to produce the mini-game between the start position and the end position (paragraphs 265, 285 and 512 and FIG. 37i).
21.	Regarding claims 7, 13 and 19, Perlman also discloses the user generated content is taken from a group consisting essentially of: a video clip; or an audio clip; or an image (paragraph 288; Users will also be able to overdub their own audio onto Brag Clips that is either recorded from microphones or uploaded).
22.	Regarding claims 8, 14 and 20, Perlman also discloses the user generated content includes one or more of the following: an introductory video clip; or greetings; or brief introduction of the mini-game; or comments; or game play information (paragraph 288; Users will also be able to overdub their own audio onto Brag Clips that is either recorded from microphones or uploaded. In this way, Brag Clips can be used to create custom animations, using characters and actions from games).

Response to Arguments
23.	Regarding claims 1 – 20, the applicant argues the combination of Perlman, Zalewski and Himoto fail to teach all the newly amended limitations of the claims (Remarks, pages 7 – 9).
	The examiner agrees. However, The new rejections of Perlman, Zalewski and Lobb teach all the newly amended limitations of the claims (see rejections above for details).

Conclusion
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-S 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715 

/KANG HU/Supervisory Patent Examiner, Art Unit 3715